FILED
                           NOT FOR PUBLICATION                              APR 21 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



HARPREET SINGH THIND,                            No. 05-76886

             Petitioner,                         Agency No. A078-638-211

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

             Respondent.



HARPREET SINGH THIND,                            No. 06-72711

             Petitioner,                         Agency No. A078-638-211

  v.

ERIC H. HOLDER Jr., Attorney General,

             Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                             Submitted April 16, 2010 **
                              San Francisco, California

Before: ARCHER, CALLAHAN and BEA, Circuit Judges.***

      Harpreet Singh Thind (“Thind”), petitions for review of the Board of

Immigration Appeal’s (“BIA”) decision affirming the immigration judge’s (“IJ”)

order denying his applications for asylum, withholding of removal, or protection

under the Convention Against Torture (“CAT”). Thind contends that the BIA and

IJ erred in finding that he failed to present a credible claim. Thind also seeks

review of the BIA’s subsequent order denying his motion to reconsider, reopen and

remand, arguing that the BIA abused it discretion when it dismissed his motion

based on issues he raised in regard to the translation of his hearing.1 We deny the

petition and motion to reopen because none of Thind’s contentions are persuasive.

      First, substantial evidence supports the IJ’s credibility determinations. Li v.

Ashcroft, 378 F.3d 959, 962 (9th Cir. 2004) (an adverse credibility determination

will be upheld where the inconsistencies go to the heart of the asylum claim).



          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
          ***
             The Honorable Glenn L. Archer, Jr., Senior United States Circuit
Judge for the Federal Circuit, sitting by designation.
      1
            Because the parties are familiar with the facts of this case, we repeat
them here only as necessary to the disposition of this case.

                                           2
Thind contends that each of the IJ’s inconsistency findings were either in error or

were minor inconsistencies that did not go to the heart of his claim. However,

substantial evidence supports the IJ’s conclusion that Thind’s testimony was

inconsistent or incredible. In particular, the IJ’s finding that Thind was unable to

demonstrate a rudimentary knowledge of the Akali Dal Mann’s political activities

was an adverse credibility finding that went to the heart of his claim because

Thind’s claims are based on his religious and political activities and opinion

related to his participation in the Akali Dal Mann. Id. Numerous other

discrepancies – e.g., the dates Thind attended schools and the five-day difference

between his testimony and his father’s affidavit – even if minor when considered

on their own, cumulatively support the IJ’s decision. Don v. Gonzales, 476 F.3d

738, 742 (9th Cir. 2007); Kaur v. Gonzales, 418 F.3d 1061, 1067 (9th Cir. 2005).

In sum, these inconsistencies undermine the basis for Thind’s asylum claims and

support the IJ’s credibility determination. Li, 378 F.3d at 962.

      Second, Thind contends that the IJ violated his right to due process by

admitting insufficiently authenticated documents – specifically, his father’s

affidavit – for the purpose of impeachment. Due process violation allegations are

reviewed de novo. Ramirez-Alejandre v. Ashcroft, 319 F.3d 365, 377 (9th Cir.

2003). To prevail, Thind must show “prejudice – that his rights were violated in a


                                          3
manner so as potentially to affect the outcome of the proceedings.”

Vargas-Hernandez v. Gonzales, 497 F.3d 919, 926 (9th Cir. 2007) (quotation and

citation omitted). Thind, however, offers no cogent argument for why it was

improper for the IJ to use a document that Thind himself had submitted. Also,

despite Thind’s contention, the record does not reflect that the IJ rejected his

testimony in favor of his father’s. Rather the record shows that the IJ merely noted

a discrepancy between the dates given in Thind’s testimony and the date listed in

Thind’s father’s affidavit. Thind has therefore failed to show the requisite

prejudice necessary to succeed on his claim. Id.

      Thind’s final contention is that the IJ’s oral rendering of her decision was

not “simultaneously translated” for him and that this error justifies reopening his

case. The BIA’s decision to grant or deny a motion to reopen or reconsider is

discretionary. 8 C.F.R. § 1003.2(a). The court reviews the BIA’s denial of

motions to reopen for abuse of discretion. Socop-Gonzalez v. INS, 272 F.3d 1176,

1187 (9th Cir. 2001) (en banc).

      The BIA did not abuse its discretion in denying Thind’s motion as Thind did

not raise the “simultaneous translation” issue either before the IJ or on appeal to

the BIA and offers no excuse for not doing so. Id. However, even if we were to

consider the merits of Thind’s contention, he offers no cogent argument for why


                                           4
simultaneous translation was required or even what the basis of his complaint is.

The record reflects that when the IJ issued her oral decision, a Punjabi-speaking

interpreter was present. Nothing in Thind’s briefing to this court or in the record

of the proceedings suggests that Thind misunderstood or challenged the translation

provided by the interpreter as the IJ rendered her decision, or that Thind thereafter

discovered any errors in the translation. Thind has therefore failed to show how

BIA’s denial of his motion to reopen was “arbitrary, irrational or contrary to law.”

Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002).

      Accordingly, the petition for review is hereby DENIED.




                                          5